104 Cal. App. 2d 495 (1951)
McCORD COMPANY (a Corporation), Respondent,
v.
L. A. PLOTNICK et al., Defendants; BEN LOCKER et al., Appellants.
Civ. No. 18508. 
California Court of Appeals. Second Dist., Div. Two.  
May 29, 1951.
 Jacob Chaitkin and Rose Hemperley for Appellants.
 Irving M. Walker, John L. Martin and Mark Mullin for Respondent.
 WILSON, J.
 Plaintiff recovered a judgment against defendants from which they appealed. (See Civ. No. 18390.) They made a motion in the trial court that the reporter's transcript be amended by striking certain words from an *496 answer of a witness and inserting other words in lieu thereof. After a hearing at which the court reporter testified that the transcript is in accord with his shorthand notes the motion was denied. Defendants have appealed from the order.
 Plaintiff has moved to dismiss the latter appeal on the ground that it is not a "special order made after final judgment," referred to in subdivision 2 of section 963 of the Code of Civil Procedure, from which an appeal may be taken.
 [1] An order made after judgment to be appealable "must affect the judgment in some manner or bear some relation to it, either by way of enforcing or staying its execution. ..." (Williams v. Superior Court, 14 Cal. 2d 656, 666 [96 P.2d 334]; Imperial Beverage Co. v. Superior Court, 24 Cal. 2d 627, 632 [150 P.2d 881]; Lande v. Southern Calif. Freight Lines, 78 Cal. App. 2d 417, 419 [177 P.2d 936].) [2] "It is not sufficient that the order determine finally for the purposes of further proceedings in the trial court some distinct issue in the case; it must direct the payment of money by appellant or the performance of an act by or against him." (Sjoberg v. Hastorf, 33 Cal. 2d 116, 119 [199 P.2d 668]; Carradine v. Carradine, 75 Cal. App. 2d 775, 778 [171 P.2d 911].)
 [3] Since the order appealed from affects neither the judgment nor its enforcement nor the stay of its execution and does not direct the payment of money by defendants or the performance of an act by them, it is not classed as a special order made after judgment and is therefore not an appealable order.
 Appeal dismissed.
 Moore, P. J., and McComb, J., concurred.